Oliver, Chief Judge:
The merchandise the subject of the above-enumerated appeal for reappraisement consists of unlined rubber knee boots, exported on August 18,1961, from France to the United States, said boots being specified on the final list (T.D. 54521), published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956.
*361Counsel for the parties have submitted the appeal for decision on stipulation, on the basis of which I find export value, as defined in section 402a (d), Tariff Act of 1930, as amended by the Customs Simplification Act, supra, to be the proper basis for the determination of the value of the said boots and that such value is $1.22 per pair, net, packed.
Judgment will issue accordingly.